DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written specification only discloses that serrations 21c need not be present the full length of top flange 20c, and is silent as to whether serrations 21g need not be present the full length of the top flange. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that a shape of “the plurality of voids” is a mirror image of a shape of the first plurality of serrations. This is confusing because claim 16 recites that there are two sets of voids, those associated with the horizontal top flange member (the flange that comprises the first serrations) and those of the vertical top flange member (the flange that comprises the second serrations). Which voids are claimed as having a shape that is a mirror image of a shape of the first plurality of serrations? It is assumed the claim recites that a shape of the plurality of the horizontal top flange member voids is a mirror image of a shape of the first plurality of serrations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-11, and 15-17 – are rejected under 35 U.S.C. 103 as being unpatentable over Bettigole (5,509,243) in view of Bettigole (5,664,378). 
1.	Bettigole ‘243 discloses a structural load bearing assembly (exodermic system) comprising:
a structural member (22, 24, Fig. 3);
a serrated horizontal top flange, said serrated horizontal top flange member comprising a plurality of serrations (44) arranged in a spaced apart manner on the serrated horizontal top flange member and defining a plurality of voids (45) between adjacent serrations of the plurality of serrations;
a structural medium (concrete) defining a floor slab disposed at the top portion of said structural member, wherein said structural medium encases the plurality of serrations of the serrated horizontal top flange to provide a horizontal shear transfer between the floor slab through the serrations to the serrated horizontal top flange to sufficiently develop a composite action between the structural member and slab (col. 4, lines 14-20).
Bettigole ‘243 does not teach a serrated vertical top flange connected to the structural member, said serrated vertical top flange member comprising a second plurality of serrations arranged in a spaced apart manner on the serrated vertical top flange member and defining a plurality of voids between adjacent serrations of the second plurality of serrations. 
Bettigole ‘378 teaches a serrated vertical top flange-like member formed by the line of serrations 25A at the top of the beam, said serrated vertical top flange member comprising a plurality of serrations arranged in a spaced apart manner on the vertical top flange member and defining a plurality of voids 25B between adjacent serrations of the second plurality of serrations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the Bettigole ‘378 serrations to the Bettigole ‘243 top flange (add them above the Bettigole ‘243 horizontal flange because Bettigole ‘378 teaches that the serrations to be effective must be at the very top of the beam, the very top of the Bettigole ‘243 beam being directly above the horizontal flange) for a “mechanical lock” of the concrete, col. 4, line 50. 

2.	Bettigole ‘243 in view of Bettigole ‘378 does not expressly disclose the first and second serrations are present over only a portion of the full length of said structural member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the serrations to be present over only a portion of the full length of said structural member for cost saving. 

3.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1 as described above, Bettigole ‘243 further disclosing said structural member is braced against horizontal translation by a bracing member (Bettigole teaches that “intermediate barriers 46, e.g., strips of sheet metal, can be placed onto top surfaces 40”, col. 7, lines 3-5, at least the intermediate barrier member ends helping brace against horizontal structural member translation). 

4.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 3, Bettigole ‘243 further disclosing the bracing member is metal decking (“intermediate barriers 46 create a barrier, preventing concrete 30 from travelling therethrough and filling interstices 20”, col. 5, lines 59-62).

6.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 further comprising at least one vertical web member (24) coupled to said horizontal serrated top flange member, wherein the structural medium is concrete slab (30), and said horizontal serrated top flange member and a portion of said at least one vertical web member is encased within said concrete slab (Fig. 1).

9.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 further comprising a first group of serrations on one side of said serrated horizontal top flange member that are aligned with a second group of serrations on the opposite side of said serrated horizontal top flange member in the direction substantially perpendicular to the long axis (see Fig. 3 showing such aligned serrations, 44, 45).

10.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 further comprising a head (the end region of 44) and a shaft (the remainder of 44), wherein a width of the head measured in a direction parallel to a long axis of said structural member is equal to a width of the shaft measured in the direction parallel to the long axis of said structural member (Fig. 3), Bettigole ‘378 also teaching the claimed serration configuration, the Bettigole ‘378 head being the end region of serrations 25A and the shaft being the remainder of the serration. Bettigole ‘378 teaches a width of the head measured in a direction parallel to a long axis of said structural member is greater than a width of the shaft measured in the direction parallel to the long axis of said structural member (Fig. 3C). 

11.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 10, Bettigole ‘243 further teaching said head and said shaft individually or as a unit are of a straight geometry (Fig. 3), Bettigole ‘378 disclosing tapered (Fig. 3C). 

15.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 1, Bettigole ‘243 in view of Bettigole ‘378 further teaching the serrated vertical top flange extends up above and away from the serrated horizontal top flange because the Bettiogole ‘243 horizontal flange serrations are below and to the sides of the Bettigole ‘378 serrations. 

16.	Bettigole ‘243 discloses a structural load bearing assembly (exodermic system) comprising:
a structural member (22, 24, Fig. 3);
a serrated horizontal top flange, said serrated horizontal top flange member comprising a plurality of serrations (44) arranged in a spaced apart manner on the serrated horizontal top flange member and defining a plurality of voids (45) between adjacent serrations of the plurality of serrations;
a structural medium (concrete) defining a floor slab disposed at the top portion of said structural member, wherein said structural medium encases the plurality of serrations of the serrated horizontal top flange to provide a horizontal shear transfer between the floor slab through the serrations to the serrated horizontal top flange to sufficiently develop a composite action between the structural member and slab (col. 4, lines 14-20).
Bettigole ‘243 does not teach a serrated vertical top flange connected to the structural member, said serrated vertical top flange member comprising a second plurality of serrations arranged in a spaced apart manner on the serrated vertical top flange member and defining a plurality of voids between adjacent serrations of the second plurality of serrations. 
Bettigole ‘378 teaches a serrated vertical top flange-like member formed by the line of serrations 26 at the top of the beam, said serrated vertical top flange member comprising a plurality of serrations arranged in a spaced apart manner on the vertical top flange member and defining a plurality of voids 25B between adjacent serrations of the second plurality of serrations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the Bettigole ‘378 serrations to the Bettigole ‘243 top flange (add them above the Bettigole ‘243 horizontal flange because Bettigole ‘378 teaches that the serrations to be effective must be at the very top of the beam, the very top of the Bettigole ‘243 beam being directly above the horizontal flange) for a “mechanical lock” of the concrete, col. 4, line 50. 
Finally, regarding the limitation reciting the first plurality of serrations comprising a head and a shaft, wherein a width of the head measured in a direction parallel to a long axis of said structural member is greater than a width of the shaft measured in the direction parallel to the long axis of said structural member, the Bettigole ‘243 first plurality of serrations comprise a head (the end region of 44) and a shaft (the remainder of 44). However, a width of the head measured in a direction parallel to a long axis of said structural member is not greater than a width of the shaft measured in the direction parallel to the long axis of said structural member. Bettigole ‘378 teaches a width of a head (“head”; as shown in annotated Fig. 3C below, the distal portion of dove-tail projection 25A is essentially the portion of the tip or head of the projection that includes the radiused sides as shown in annotated Fig. 3C) measured in a direction parallel to a long axis of said structural member is greater than a width of a shaft (“shaft”; as shown in annotated Fig. 3C below, the proximal portion of dove-tail projection 25A, which is essentially the base of the projection that has the straight-edged sides as shown below is, as broadly recited, a shaft) measured in the direction parallel to the long axis of said structural member.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the Bettigole ‘378 serrations with the Bettigole ‘243 serrations for the benefit that “the dove-tail projection 25A resists shear”, col. 6, lines 58-59).

    PNG
    media_image1.png
    142
    228
    media_image1.png
    Greyscale

Annotated Fig. 3C (Bettigole ‘378)

17.	Bettigole ‘243 in view of Bettigole ‘378 discloses the structural load bearing assembly claim 16, Bettigole ‘243 in view of Bettigole ‘378 (an assembly in which the Bettigole ‘243 serrations associated with the horizontal flange have been replaced with the Bettigole ‘378 serrations) further disclosing, as best understood in light of the 35 U.S.C. 112(b) indefiniteness rejection, a shape of the plurality of the horizontal top flange member voids is a mirror image of a shape of the first plurality of serrations, Bettigole ‘378 Fig. 3C. 

Note: Claim 5 is rejected below as dependent from a claim 3 in which the bracing member is defined by the Brendel U-shaped member.       
Claims 3 and 5 – are rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Brendel (DE29505968). 
3, 5.	Bettigole ‘243 does not disclose said structural member is braced against horizontal translation by a bracing member, the bracing member is a U-shaped member wherein the legs of the U-shape are spaced apart at a distance that straddles a shaft of the serration and is restrained by a head of the serration. Brendel (Fig. 1b) discloses a bracing member is a U-shaped member (the inverted U-shaped reinforcement shown in Fig. 1b) wherein the legs of the U-shape are spaced apart at a distance that straddles a shaft of the serration (the shaft is the material between openings 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Brendel bracing member in Bettigole for composite deck strength enhancement. Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to restrain the U-shaped member by a serration head for strength. 

Claim 7 – is rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Namaizawa (7,740,202)
7.	Bettigole ‘243 does not comprise a continuous strut or a plurality of intermittent struts operably connected to or placed in contact with at least one side of said vertical web member and said continuous strut or a plurality of intermittent struts operably connected to one of a decking or a forming material that are connected to said one or more horizontal bottom flange members. Namaizawa comprise a continuous strut (rib) connected to and placed in contact with a side of a vertical web member (13a, Fig. 4) and said continuous strut connected to a forming material (skin 20) that are connected to said one or more horizontal bottom flange members (the skin is connected at least indirectly to flange 13c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rib-like structure such as Namaizawa against the Bettigole ‘378 web for enhanced bucking strength (abstract). 

Claim 8 – is rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Young (1,885,383).
8.	Bettigole ‘243 does not comprise said plurality of serrations comprise a first group of serrations on one side of said serrated horizontal top flange member that are staggered with respect to a second group of serrations on the opposite side of said serrated horizontal top flange member. Young discloses serrations on one side of a serrated horizontal top flange member that are staggered with respect to second serrations on the opposite side of said serrated horizontal top flange member (Fig. 2 and 7 show opposing notches). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stagger the Battigole ‘243 serrations as taught by Young for shear resistance (line 11). 

Claims 12-14 – are rejected under 35 U.S.C. 103 as being unpatentable over Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace (7,721,497).
12.	Bettigole ‘243 does not disclose a structural truss or joist comprising a top chord member and a bottom chord member interconnected by a plurality of vertical web members;
said serrated horizontal top flange member is the top chord member and said serrated horizontal top flange member is interconnected to one or more of the plurality of vertical web members; and
each of said plurality of vertical web members (416) are coupled to said bottom chord member.
Pace (Fig. 5) discloses a structural truss or joist comprising a top chord member (512, and the bottom leg of 520) and a bottom chord member (540, 550) interconnected by a plurality of vertical web members (530), each of said plurality of vertical web members are coupled to said bottom chord member (Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Pace truss/joist under the Bettigole structural member to “save considerable weight and cost”. Col. 2, lines 25-26, the Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace serrated horizontal top flange member being the top chord member and said serrated horizontal top flange member interconnected to one or more of the vertical web members because the Bettigole structural member is above the Pace truss/joist in the combination. 

13.	Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace discloses the structural load bearing assembly claim 12, Bettigole ‘243 further teaching the structural medium is a concrete slab (30), and said horizontal serrated top flange member and a portion of said at least one of the plurality of vertical web members is encased within said concrete slab (Fig. 1).

14.	Bettigole ‘243 in view of Bettigole ‘378 and in further view of Pace discloses the structural load bearing assembly claim 12, Bettigole ‘243 further teaching each of the plurality of serrations comprises a head (the end of 44) and a shaft (the rest of 44), and wherein a width of the head measured in a direction parallel to a long axis of said structural member is equal to a width of the shaft measured in the direction parallel to the long axis of said structural member (Fig. 3), Bettigole ‘378 also teaching the claimed serration configuration (Figs. 1, 3, 4).

Response to Arguments
Regarding the argument that “Applicant has amended claim 2 in a way that is believed to overcome the rejection on these grounds”, adding the limitation “one of” does not overcome the rejection because reciting that one of the first and second plurality of serrations are present over only a portion of the full length of said structural member allows for the possibility that either one of the first or second serrations are present over only a portion of the full length of the structural member, and again, the written specification only discloses that serrations 21c need not be present the full length of top flange 20c, and is silent as to whether serrations 21g need not be present the full length of the top flange. 
Regarding the argument that “those of skill in the art would not have known to modify the structure of Bettigole ‘243, which included the top and bottom flanges connected by a central beam to further include additional structure extending above the top flange”, each flange configuration (horizontal and vertical) offers specific system strength-improving benefits, and Applicant has not shown that there is either teaching away or that those benefits would not be present in the particular composite deck system of both Bettigole references. In fact, both systems appear to be similar in how they function. Importantly, Examiner points out that both Bettigole ‘243 and Bettigole ‘378 teach an essentially identical structural concrete deck system (see Fig. 1 of both references), and as such, each would benefit from the individual flange arrangement of the other. Any ASTM standard that might apply to either beam would appear to be only minimally relevant at best.             
Finally, as to new claims 16-17, Bettigole ‘243 in view of Bettigole ‘378 teaches the claimed  structural load bearing assembly as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633